                                  UNITED STATES DISTRICT COURT


                                  EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                    No. 2:19-cr-00020 KJM

                     Plaintiff,
                                                             DETENTION ORDER
       v.                                                    (Violation of Supervised Release )

QUINTIN BROWN,

                     Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
         The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

   X     The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
       This finding is based on the reasons stated on the record.




            Dated:      February 6, 2020                              /s/   Sheila K. Oberto             .
                                                             UNITED STATES MAGISTRATE JUDGE
